Citation Nr: 1815297	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-27 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for residuals, gunshot wound, left shoulder, 2-1/2 by 1-1/2 inch, healed, with mild loss of underlying MG II and retained foreign bodies, moderate.

2. Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In August 2017 the Veteran appeared for a Board hearing without representation, and requested that his hearing be rescheduled to when he could have representation present.  He was rescheduled for a  Board hearing in October 2017 at which time he provided sworn testimony in support of his appeal before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the file and has been reviewed.  


FINDINGS OF FACT

1. At his October 2017 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issue of entitlement to an increased rating for residuals of his left shoulder gunshot wound; there are no questions of fact or law in this matter remaining for the Board to consider.

2. The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as irritability, limited socialization, difficulty recalling information, nightmares, anxiety, depression, hypervigilance, and intrusive memories.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to an increased rating for residuals of left shoulder gunshot wound; the Board has no further jurisdiction in this matter.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017). 

2. The criteria for an evaluation of 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In October 2017, the Veteran indicated at his Board hearing that he wished to withdraw his claim for entitlement to entitlement to an increased rating for residuals of left shoulder gunshot wound.  As the Veteran has withdrawn his appeal on this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


Claim for Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's PTSD is rated under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

The Veteran's PTSD is currently evaluated as 30 percent disabling under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.13.  A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board finds that giving the Veteran the benefit of the doubt, he is entitled to a 50 percent disability rating for the entire period on appeal.

The evidence reflects that the Veteran retired in 2012 shortly after the death of his wife.  He has suggested that his symptoms worsened at that point as he no longer had his work or marriage to focus on.  However, even prior to that time, the evidence reflects that he had been experiencing PTSD symptoms similar to what later records reflect.  For example, an April 2009 private psychological assessment states that testing suggests the Veteran has been "hanging on" relative to managing his mood but still has a great deal of unresolved anger and mood disorder.

At that April 2009 private psychological assessment, the Veteran reported intense psychological distress at things that remind him of his war experiences, irritability and outbursts of anger, and limited socialization with others outside of his family and other members of Alcoholics Anonymous.  The examiner noted a labile affect with some depression, anger, and anxiety.

VA treatment records from June 2016 reflect that the Veteran reported difficulty concentrating, learning, or recalling information; disturbed sleep; irritability; anxiety; depression; hypervigilance; intrusive memories; nightmares; and flashbacks.

In August 2016 he reported constant irritability; nightmares once a month; intrusive thoughts; anxiety attacks; periods of increased anger, frustration; and being hypervigilant much of time.  He reported seeing old buddies once in a while and that he has a best friend and other friends but sometimes doesn't want to see anybody for three to four days.

On VA examination in October 2016 the Veteran was noted to have mild social isolation, depressed mood, and chronic sleep impairment.

A January 2017 VA treatment record notes that the Veteran reported flashbacks, nightmares, hypervigilance, startling easily, anger and irritability, depression, and rumination.

At his October 2017 Board hearing the Veteran testified he has difficulty sleeping, anger without periods of violence, a dislike of crowds, memory problems, anger issues, flashbacks, and bad dreams.

The Board finds that the nature and severity of the Veteran's PTSD symptoms support a 50 percent rating based on occupational and social impairment with reduced reliability and productivity and that his condition does not more closely approximate the criteria for a 70 percent rating, which is applicable when there is occupational and social impairment with deficiencies in most areas.

With respect to the occupational effect of his PTSD symptoms, the Veteran reported long-term employment prior to retiring in 2012.  At his October 2017 Board hearing he testified he mostly worked alone and avoided his psychological problems.  He did not indicate any specific occupational difficulties due to his PTSD symptoms at the time he was working.

Socially, the Veteran has reported a long-term marriage prior to his spouse's death in 2012.  He has consistently reported avoiding crowds throughout the period on appeal.  In April 2009 he reported socializing with family at family functions and talking to other members of Alcoholics Anonymous.  In August 2016 he continued to report having relationships with family members.  He also reported seeing old friends once in a while and stated that he has a best friend as well as other friends, although he noted sometimes he doesn't want to see anybody for three or four days.  At his October 2017 Board hearing he reported that he has a couple veteran friends and sometimes he goes to their houses or they come to his, but he otherwise does not get involved in groups.  Thus, while the evidence reflects some difficulties in socialization, it shows the Veteran is nonetheless able to establish and maintain effective relationships.

The Veteran has consistently been noted to be appropriately dressed and groomed and oriented on examination with intact thought process, appropriate speech, and good insight and judgment, without any psychomotor abnormalities.  The Veteran has further not reported any delusions or hallucinations, obsessions, or suicidal or homicidal ideation.

Overall the Board finds that the Veteran's functioning is greater than that which would be found with a 70 percent disability rating and most closely approximates the criteria for a 50 percent rating.  The Board has afforded the Veteran the benefit of the doubt in granting a 50 percent rating for the entire period on appeal, but finds that a preponderance of the evidence is against a higher, 70 percent rating, for any period.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The appellant has not referred to any deficiencies in the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board").

The undersigned VLJ who conducted the October 2017 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Vietnam Veterans of America, and the VLJ and the representative asked questions regarding the nature of the Veteran's PTSD symptoms.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

The duty to assist the Veteran with the development of facts pertinent to the appeal includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The VA has obtained the Veteran's VA treatment record and he has not identified any other additional existing evidence that is necessary for a fair adjudication of the claim.

The Veteran was afforded VA medical examinations in September 2009 and October 2016.  The Board acknowledges the Veteran's contention that the examinations were short and did not encompass all of his PTSD symptoms.  The Veteran indicated at his Board hearing that his VA treatment records include a more accurate description of the nature and severity of his PTSD symptoms.  The Board has fully considered all of those records, finds the VA examinations adequate, and finds that the record as a whole contains sufficient information to rate the Veteran's disability.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER


The appeal in the matter of entitlement to a disability evaluation in excess of 20 percent for residuals, gunshot wound, left shoulder, 2-1/2 by 1-1/2 inch, healed, with mild loss of underlying MG II and retained foreign bodies, moderate, is dismissed.

A rating of 50 percent, but no greater, for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


